 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8

 9
                                UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                        No. 1:16-CR-00130 DAD
12
                                    Plaintiff,
13
                             v.                      STIPULATION TO CONTINUE SENTENCING
14
      ALFONSO AYON-NUNEZ,
15
                                    Defendant.
16

17

18

19          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
20   Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney and Adrian Yeung, who has filed a
21   consent request to substitute in as counsel for the defendant, that the sentencing set for, December
22   17, 2018, at 10:00 am before the Honorable Dale A. Drozd, U.S. District Court Judge, be
23   continued to February 25, 2019 at 10:00 a.m. Defendant’s previous counsel, David Arredondo, is
24   serving a temporary suspension of his license to practice law. The suspension expires on
25   February 1, 2019, at which time, Mr. Arredondo plans to substitute back in as counsel, with the
26   Court’s permission. The parties will need a few weeks to resolve a few matters. As such, the
27   parties request February 25.
28
                                                       1
 1           Should the Court approve of the postponement, the parties further stipulate that the

 2   Government will file a response, if warranted, to defendant’s sentencing memorandum on or

 3   before February 18, 2019, and defense will file a reply, if necessary, on or before February 20,

 4   2019.

 5

 6

 7

 8
     Dated: December 13, 2019                              Respectfully submitted,
 9
                                                           McGREGOR W. SCOTT
10                                                         United States Attorney
11                                                By       /s/ Kimberly A. Sanchez
                                                           KIMBERLY A. SANCHEZ
12                                                         Assistant U.S. Attorney
13   Dated: December 13, 2019                              /s/ Adrian Yeung
                                                           ADRIAN YEUNG
14                                                         Attorney for Defendant
15
     IT IS SO ORDERED.
16

17      Dated:     December 13, 2018
                                                       UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
